Citation Nr: 0719535	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  02-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty June 1962 to June 1965.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, and was remanded in March 2004.


FINDINGS OF FACT

1.  Active service in the Republic of Vietnam is not 
demonstrated.    

2.  The record does not demonstrate chronic residual 
disability etiologically related to in-service left and right 
ankle sprain.

3.  Hypertension and diabetes mellitus are not shown to be 
etiologically related to active service; nor is either shown 
to have been manifested within one year after discharge.

4.  Service connection is not in effect for any disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, 
bilateral ankle disabilities, and diabetes mellitus are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran reports that he fractured his left ankle in 
service.  He apparently is asserting that hypertension was 
manifested during active service even though it was not 
diagnosed as such in service.  As for diabetes mellitus, he 
asserts that service connection should be granted on a 
presumptive basis because his active duty included service in 
the Republic of Vietnam.

Service connection is granted for a disability resulting from 
disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection, in 
general, requires medical evidence or clinical opinion 
establishing a link between the two.  38 C.F.R. § 3.303; 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  
    
A veteran with active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, is presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  If the veteran meets the Vietnam 
in-country service requirement and is diagnosed with diabetes 
manifested to a minimum compensable degree of 10 percent, 
then presumptive service connection may be warranted.  38 
U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if diabetes mellitus cannot be service-connected based 
on presumed herbicide exposure in Vietnam, it, along with 
hypertension and arthritis (to the extent the veteran's ankle 
disability claim may encompass arthritic or degenerative 
manifestations in either or both ankle(s)), could be subject 
to presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309(a) if any such is shown to have become manifested to a 
minimum compensable degree of 10 percent within one year 
after discharge.

The post-service clinical records reflect diagnoses of 
hypertension and diabetes.  Based on those records, the 
veteran apparently was diagnosed with those problems in or 
around the early 1990s, and not within one year after 
discharge from active duty in June 1965.  Therefore, the 
record does not support presumptive service connection for 
either consistent with 38 C.F.R. § 3.309(a).  

As for diabetes purportedly associated with herbicide 
exposure in Vietnam, the Board has considered the veteran's 
written statements, including that in VA Form 9, to the 
effect that he had been on Vietnam soil at least one day 
during a stopover from a flight that originated from Thailand 
and to the Philippines, and as well, the representative's 
assertion in January 2004 argument that flight manifests 
should be obtained to corroborate the veteran's statement.  
However, the record contains the veteran's service medical 
and personnel records, which indicate that the entire period 
of the veteran's overseas service (nearly a year) was in 
Japan (Okinawa) and Thailand, with most of that period in 
Thailand.  None of those records indicates that the veteran 
had any service in Vietnam, or that his overseas duties 
required him to be in Vietnam.  The National Personnel 
Records Center reported, in August 2002, that there is 
nothing to substantiate the veteran's report that he served 
in the Republic of Vietnam.  Under the circumstances, the 
Board does not find that further evidentiary development is 
warranted on this point.  Therefore, the veteran is not 
presumed to have had herbicide exposure in Vietnam, and the 
presumptive service connection provisions in 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e) cannot be the basis for a 
favorable resolution of the diabetes claim.  

Nor does the record support service connection for diabetes 
or hypertension on a direct-causation basis.  As for 
hypertension, the veteran's service medical records indicate 
that blood pressure, as recorded on May 29, 1965 (date on 
which the separation medical examination was performed), was 
122/72.  EKG results reportedly were normal.  However, chest 
X-ray studies resulted in notation of minimal cardiomegaly 
with an enlarged left ventricle (see March 31, 1965 chest 
X-ray report).  It was determined that further cardiac 
evaluation should be performed.  That evaluation resulted in 
a conclusion (see June 8, 1965 record) that the veteran is 
"totally asymptomatic" for heart or cardiovascular 
abnormality.  Blood pressure, on June 8, 1965, was 130/80.  
The record also reflects "WNL" (within normal limits) for 
the EKG results and "normal exam and studies."  The veteran 
was to be "clear[ed] for discharge."  Hypertension was not 
diagnosed during service.  Based on such evidence, viewed 
together with post-service clinical records indicating a 
history of hypertension dating back to the early 1990s, 
without clinical evidence that hypertension diagnosed after 
service is linked to active service, disfavors direct service 
connection.  The clinical records do not indicate, and the 
veteran does not contend, that his diabetes or hypertension 
was diagnosed in service or that either was diagnosed earlier 
than as reflected in the clinical evidence of record.  
 
Direct service connection also is not warranted for diabetes 
mellitus.  The service medical records reflect no complaints 
that might indicate onset of diabetes in service, and, as 
noted earlier, the post-service clinical records indicate a 
history of diabetes beginning more than two decades after 
discharge from active service.  No clinician has stated that 
the veteran's diabetes had its onset in service or is 
otherwise etiologically related to such service.    

With respect to the ankle disability claim, the service 
medical records indicate a visit in May 1963 for "sprain," 
but that record does not indicate whether that injury was to 
an ankle, and if so, to which ankle.  Service medical records 
dated in January 1964 reflect treatment for a right ankle 
sprain that reportedly occurred while the veteran was playing 
basketball; the veteran was placed on "L-3 Profile" for 
three weeks and advised not to engage in heavy lifting or to 
stand or walk for prolonged periods.  X-rays, however, were 
determined to have been negative.  The veteran reportedly was 
in a cast; upon removal of the cast about a week later, 
minimal swelling and "normal ROM [range of motion]" were 
noted.  The ankle was described as "stable" and the veteran 
was advised to wear tape for about a week; he also was told 
he should have both ankles taped before he plays basketball.  
An April 1965 record documented "[m]assive swelling" on the 
lateral malleolus (which side not specified) secondary to 
"basketball twist."  The April 1965 report apparently 
concerned the left ankle, because the following day, 
decreased swelling was noted, and the X-ray report bearing 
the same date indicates there is moderate soft tissue 
swelling, but no fracture, in the left ankle.  The veteran 
was discharged some two months thereafter, and there is no 
additional evidence of treatment for any ankle problem after 
April 1965.  The veteran did, however, report, as documented 
in the May 29, 1965 separation medical history report, "leg 
cramp" associated with "sprained ankles."  However, the 
May 29, 1965 separation medical examination report reflects a 
normal clinical evaluation for the musculoskeletal system.  

Thus, the clinical evidence would indicate the veteran 
sprained both ankles, at different times during service, but 
not that the injury resulted in fracture of the ankle 
bones/joints as he believes.  Post-service clinical evidence 
includes VA clinical records dated in and after the mid 1990s 
indicating that the veteran has significant edema in his 
lower extremities and has complained of decreased motion 
apparently associated with leg swelling.  However, in August 
1994, VA medical examiner (general medical examination) noted 
history of left ankle abscess, which the examiner determined 
was associated with the veteran's diabetes, and diagnosed the 
veteran with "chronic" left ankle sprain, apparently based 
on history reported during the examination ("According to 
examinee he sprained his left ankle twice in the past.").  
That diagnosis was the main reason for the Board's remand 
directive, in March 2004, to determine whether the veteran 
has any chronic left ankle disability, and if so, its 
etiology.  The VA examination performed in March 2005 
resulted in a doctor's determination that the veteran's 
mobility is limited by his pulmonary condition and due to 
"massive" leg edema (the veteran has tight leg wraps that 
limit ankle motion), and not due to an ankle abnormality.  In 
its March 2004 remand, the Board had instructed the examiner 
to indicate whether the veteran currently has a disability of 
the left ankle and, if so, whether it is at least as likely 
as not that the current disability can be attributed to 
sprain or other injury in service.  As the examiner did not 
find any current left ankle disability, the absence of a 
nexus opinion does not violate Stegall v. West, 11 Vet. App. 
268 (1998) (a remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders).  

Also in March 2005, the VA examiner also said that 
contemporaneous X-ray study "suggests" fracture of the 
distal fibula (which side not specified).  He does not 
definitely conclude that there is evidence of fractured 
fibula; rather, he concluded: "If he does have a fx 
[fracture] it is a very old one that has no secondary changes 
and has been asymptomatic for years."  Even assuming that 
there is definite radiological evidence of "very old" 
fibula fracture, in light of the wholly negative clinical 
evidence in the service medical records concerning fibula 
fracture injury, whether left or right, the Board is not 
inclined to find that further evaluation might be warranted 
as to etiology merely because the doctor used the words 
"very old" when stating that X-rays "suggest" fibula 
fracture.  Under the circumstances of the instant case, those 
words do not constitute a sufficient basis to infer that the 
veteran might have fractured a fibula (or both) in service.             

As for the right ankle, although, as acknowledged, the 
veteran had had an in-service right ankle injury in service, 
the clinical findings were negative as to a right ankle 
abnormality as of separation, and post-service clinical 
records do not reflect residuals of the in-service injury.  
Rather, they indicate, as discussed above, that the veteran 
has significant bilateral leg edema (which is consistently 
documented in the VA outpatient treatment records) and 
pulmonary problems that impede functioning.    

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection 
for hypertension, bilateral ankle disability, and diabetes 
mellitus.  The benefit-of-reasonable doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006).

II.  TDIU

Entitlement to TDIU requires evidence of impairment of mind 
or body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (2006).  Total disability is shown where the 
schedular rating is less than total, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more such disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  If the 
schedular rating is less than 100 percent, employability must 
be determined without regard to the advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19. Factors to be considered are level of 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

As explained, the Board has denied service connection for 
hypertension, ankle disabilities, and diabetes.  Service 
connection is not in effect for any disability.  TDIU under 
38 C.F.R. § 4.16, whether schedular (38 C.F.R. § 4.16(a)) or 
extraschedular (38 C.F.R. § 4.16(b)), requires at least one 
service-connected disability.  Therefore, the veteran does 
not meet the threshold requirement for TDIU consideration.      

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA did not provide complete notice on all five issues 
consistent with the above requirements before January 2002, 
when the rating decision from which the instant appeal stems 
was issued.  However, for the reasons that follow, the Board 
concludes that appropriate notice was provided during the 
appeal period, and, to the extent there were notice defects, 
including defect associated with timing of the notice, such 
defects did not result in material prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).

In June 2001, VA sent the veteran a letter addressing only 
three of the service connection issues now on appeal (left 
ankle disability; hypertension; diabetes).  That letter 
explained the basic criteria for establishing service 
connection, including what is meant by "presumptive 
conditions."  It advised the veteran that, if he identifies 
the sources of evidence pertaining to his service connection 
claims, then VA would assist him in securing the missing 
evidence from those sources, but that, ultimately, the 
responsibility for substantiating a claim lies with the 
veteran.  Although the letter did not literally inform him 
that he may submit any item he believes is relevant to his 
claim if he possesses it, it did advise him that, if he has 
evidence that relates to the elements of service connection 
as discussed in the letter, he may send the evidence himself.  
In August 2002, the veteran was provided another notice 
asking him to supply what he has concerning his contention 
that he "landed in Vietnam."  In March 2004, the veteran 
was provided another letter consistent with the Board's 
remand order.  That letter encompassed all issues on appeal, 
reiterated prior notice as to the elements of a successful 
service connection claim and the veteran's and VA's 
respective claim development responsibilities, and informed 
the veteran that he should submit any evidence in his 
possession that he believes might be pertinent to his claim.    

VA did not send notice specific to Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of what considerations govern 
the assignment of disability ratings and effective dates for 
degree of disability and service connection).  Here, the 
material issue is whether the veteran has one or more of the 
claimed disabilities (he does have hypertension and diabetes) 
that may be etiologically related to active service, 
including any injury incurred therein (such as ankle 
sprains).  The veteran was provided notice of the basic 
criteria governing service connection claims, more than once.  
The veteran's active service and "veteran" status, are not 
at issue.  The veteran's contention that he served in Vietnam 
has been addressed; VA has secured the veteran's service 
personnel and medical records and contacted the National 
Personnel Records Center, and the items secured do not 
substantiate that contention.  The veteran was advised that 
he may submit anything he has concerning that contention.  
Because service connection for the four claimed disabilities 
is denied, there can be no prejudice based on lack of notice 
about what VA considers in assigning percentages for 
disability ratings or effective date criteria governing 
service connection or for percentage ratings assigned to 
service-connected disabilities.  Those issues become material 
once the underlying service connection claim is 
substantiated.  

As for lack of notice specifically on what criteria govern 
TDIU, whether schedular or extraschedular, that defect, too, 
is not prejudicial because, as explained, the Board has 
concluded that the record does not support service connection 
for hypertension, ankle disabilities, or diabetes mellitus, 
and service connection is not, to date, in effect for any 
disability.  As stated earlier, one threshold criterion for 
TDIU is that service connection be in effect for at least one 
disability.  Because that criterion is not met, there can be 
no prejudice based on lack of notice about the aforementioned 
provisions in 38 C.F.R. § 4.16(a) and (b).    
 
In addition to the above, with the citation of 38 C.F.R. 
§ 3.159, from which the "fourth element" notice requirement 
is derived, in the May 2002 Statement of the Case (SOC) and 
April 2005 Supplemental SOC (SSOC), VA reinforced notice of 
the "fourth element" given elsewhere.  Moreover, the SOC 
and SSOCs explained what evidence has been considered, what 
service connection requires, and why the record does not 
support service connection or the TDIU claim.  The veteran 
was provided a Board hearing opportunity, but did not 
exercise his right to testify.  After the last SSOC was sent 
to the veteran and his representative (in April 2005), by 
which time all notice, with the aforementioned exceptions, 
had been sent, the representative submitted additional 
argument, which has been considered.  However, there is 
nothing to indicate that evidence material to the issues on 
appeal are missing such that the Board should defer 
adjudication of the appeal or remand the appeal again for 
further evidentiary development.  On the latter point, the 
Board finds that the directives in its March 2004 remand 
order have been complied with, and that there is no violation 
of Stegall v. West, 11 Vet. App. 268 (1998).  Based on all of 
the foregoing, the Board concludes that appropriate notice 
was provided during the appeal, and finds no basis to 
conclude that material prejudice occurred due to a notice 
defect, including that due to timing of the notice.

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and personnel 
records, VA and private clinical records, VA medical 
examination findings, the veteran's written statements, and 
Social Security Administration records.  Despite appropriate 
notice, the veteran has not identified sources of evidence 
not already of record but which he desires VA to review 
before adjudicating his claims.  Therefore, the Board finds 
no basis to defer an appellate decision based on the evidence 
of record.    


ORDER

Service connection diabetes mellitus, hypertension, and left 
and right ankle disabilities is denied.

TDIU is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


